          Case 1:19-cv-03265-JGK Document 6 Filed 04/16/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

___________________________________________
                                           )
                                           )
KRISTYN ROTH,                              )              Civil Action No. 1:19-cv-03265-JGK
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )
                                           )
HYDROCEPHALUS ASSOCIATION, INC.,           )
                                           )
            Defendant.                     )
                                           )


                                 NOTICE OF APPEARANCE



       PLEASE TAKE NOTICE that the law firm of Moser Taboada hereby enters its appearance

as counsel for Defendant, Hydrocephalus Association, Inc., in the above-captioned matter. Any

and all future correspondence, pleadings, or other documents, including any electronic filings,

related to this case should be forwarded to the following attorney of record:



                                      Charles P. Guarino
                                      MOSER TABOADA
                                      1030 Broad Street, Suite 203
                                      Shrewsbury, New Jersey 07702
                                      732-945-9498 (phone)
                                      732-935-7122 (facsimile)
                                      cguarino@mtiplaw.com (email)
         Case 1:19-cv-03265-JGK Document 6 Filed 04/16/19 Page 2 of 4




Dated: April 16, 2019
                                    Respectfully submitted,

                                    /s/ Charles P. Guarino
                                    Charles P. Guarino
                                    MOSER TABOADA
                                    1030 Broad Street, Suite 203
                                    Shrewsbury, New Jersey 07702
                                    732-945-9498 (phone)
                                    732-935-7122 (facsimile)
                                    cguarino@mtiplaw.com (email)

                                    Attorneys for Defendant
                                    Hydrocephalus Association, Inc.
            Case 1:19-cv-03265-JGK Document 6 Filed 04/16/19 Page 3 of 4



                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK



___________________________________________
                                           )
                                           )
KRISTYN ROTH,                              )               Civil Action No. 1:19-cv-03265-JGK
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )
                                           )
HYDROCEPHALUS ASSOCIATION, INC.,           )
                                           )
            Defendant.                     )
                                           )



       CHARLES P. GUARINO, of full age, certifies as follows:

       1.      I am an attorney with the law firm Moser Taboada, counsel to Defendant,

Hydrocephalus Association, Inc., in the above-captioned action.

       2.      On April 16, 2019, I caused a true and correct copy of the foregoing Notice of

Appearance to be filed electronically utilizing the CM/ECF system, and thereby served upon the

following CM/ECF participant:

                                      Michael R. Graif
                                      Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
                                      666 Third Avenue
                                      New York, NY 10017
                                      Email: MRGraif@mintz.com
                                      Attorney for Plaintiff


       3.      I certify under penalty of perjury that the foregoing is true and correct.
         Case 1:19-cv-03265-JGK Document 6 Filed 04/16/19 Page 4 of 4




Dated: April 16, 2019
                                    Respectfully submitted,

                                    /s/ Charles P. Guarino
                                    Charles P. Guarino
                                    MOSER TABOADA
                                    1030 Broad Street, Suite 203
                                    Shrewsbury, New Jersey 07702
                                    732-945-9498 (phone)
                                    732-935-7122 (facsimile)
                                    cguarino@mtiplaw.com (email)

                                    Attorneys for Defendant
                                    Hydrocephalus Association, Inc.
